DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-5, 7, 9-14 are currently pending.  Claims 11-14 were newly presented.
Priority:  This application is a 371 of PCT/EP2015/080858 (12/21/2015)
And claims foreign priority to EPO 14199729.6 (12/22/2014).
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The claims use the term “expanded in an expansion step” however one of ordinary skill in the art would find the phrase confusing particularly with respect to what expanded/expansion means.  The terms are not sufficiently defined in the specification and do not have an accepted meaning in the art and one of skill in the art would not be able to determine what applicant intends to be the metes and bounds of the claims.  
Response
Applicant amended the claims as follows:

    PNG
    media_image1.png
    240
    711
    media_image1.png
    Greyscale

however, the amendment does address the confusing language of what a step of “expanding … to yield an expanded selection” entails.  The specification does not include a sufficient description of an “expanding” step and one of skill in the art would find such language confusing and ambiguous as to how to perform such a step.  This rejection is maintained.
	Newly presented claims 11-14 also incorporate the same language and these claims are rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (PNAS, September 30, 2008, 105 (39), p. 14808-14813) and Dodevski et al. (J. Mol. Biol. (2011) 408, 599–615) in view of Junge et al. (Cell. Mol. Life Sci. 65 (2008), p. 1729 – 1755) and OMalley et al. (Protein Science 2009, vol. 18: p. 2356-2370).
Dodevski and Sarkar teach as in instant claim 1: 
A method for selecting a sequence from a library of expressed nucleic acid sequences wherein the sequence is selected according to its expression level (Dodevski Title: “Evolution of Three Human GPCRs for Higher Expression”; p. 610: “we have developed a directed evolution method that allows the rapid identification of mutations in a receptor sequence that lead to higher functional expression”) (Sarkar, Title: “Directed evolution of a G protein-coupled receptor for expression”; Abstract: “For a mammalian G protein-coupled receptor, we arrived at a sequence with an order-of-magnitude increase in functional expression that still retains the biochemical properties of wild type.”), wherein the method comprises the steps of:
a) providing a plurality of eukaryotic cells comprising a cell wall, wherein each of said eukaryotic cells comprises a nucleic acid sequence member of said library, and said nucleic acid sequence member is expressed as a G protein-coupled receptor (GPCR) in the plasma membrane in said plurality of eukaryotic cells (Dodevski p. 613: “To create genetic diversity, we amplified the DNA encoding the GPCR (excluding the fusion adducts) by error-prone PCR using the GeneMorph II Random Mutagenesis Kit (Stratagene).”) (Sarkar p. 14808: “The general approach is given in Fig. 1. The expression vector containing the GPCR library of interest (e.g., from an error-prone PCR of the receptor gene) with two constant fusion partners (N-terminal maltose binding protein and C-terminal thioredoxin) is used to express the corresponding proteins in functional form in the inner membrane of E. coli DH5a (see Methods).”),
b) permeabilizing said cell wall of said plurality of eukaryotic cells in a permeabilization step, wherein the permeabilization step comprises exposing the plurality of eukaryotic cells to a non-enzymatic chemical treatment, yielding a plurality of viable permeabilized cells (Dodevski p. 601: “binding buffer must therefore be formulated such that the outer membrane becomes permeable”, p. 613) (Sarkar p. 14808: “After expression, cells are incubated at 4°C in an optimized buffer that renders the outer membrane permeable to small molecules to allow binding of fluorescent ligand to the receptors, and at the same time maximizes cell viability (see Methods).”),
c) contacting said plurality of permeabilized cells in a labelling step with a ligand capable of binding to said GPCR, wherein said ligand comprises a detectable label, yielding a plurality of labelled cells (Dodevski p. 613: “libraries were labeled with 200 nM prazosin-BODIPY-FL”, “labeled with 300 nM Substance P Oregon Green”) (Sarkar p. 14808: “the buffer was specifically optimized to allow for saturable, specific binding of fluorescently labeled agonist [BODIPY-NT(8–13)] to NTR1, while maximizing cell viability after fluorescence-activated cell sorting (FACS)”),
d) washing said plurality of labelled cells in a washing step (Dodevski p. 613: “cells were washed by centrifugation”),
e) selecting a subset of said plurality of labelled cells as a function of detectable label present in said plurality of labelled cells in a selection step, yielding a selection of cells (Dodevski p. 613: “Sorting was done on a FACSAria II (BD Biosciences) at 20,000–30,000 events/s in yield mode (for sorting naïve libraries) or purity mode (for subsequent sorting rounds). The most fluorescent 0.5–1.5% of the cells in the population (107 to 108 cells) were sorted directly into 2xYT (1% glucose and 100 μg/ml Carb) for regrowth and
further selection. The most fluorescent cells were enriched by sorting the libraries for three to six rounds by FACS.”)(Sarkar p. 14809: “After incubation with saturating concentrations of BODIPYNT(8–13), bacteria expressing the largest number of functional receptors correspondingly exhibit the greatest fluorescence, and these cells were collected directly in growth medium and then expanded for a subsequent round. A single selection round, which consisted of library expansion, induced receptor expression, incubation with fluorescent ligand, and FACS to recover the most fluorescent bacterial cells”), and
f) isolating an expressed nucleic acid sequence from said selection of cells in an isolation step (Dodevski p. 608-609: “We sequenced single clones after two and four
rounds of evolution (ep2 pool and ep4 pool, respectively).”, “To analyze which mutations led to an increase in expression and stability in the evolution of α1aAR, we sequenced single clones of the ep2 pool”)(Sarkar p. 14809: “From the enriched pool, 96 single clones were sequenced and analyzed for receptor expression level (see Methods and Figs. S6 and S7).”),
wherein the expressed nucleic acid sequence corresponding to at least 100,000 total functional GPCRs per cell (Dodevski p. 608-609: “We sequenced single clones after two and four rounds of evolution (ep2 pool and ep4 pool, respectively).”, “To analyze which mutations led to an increase in expression and stability in the evolution of α1aAR, we sequenced single clones of the ep2 pool”) (Sarkar p. 14809: “From the enriched pool, 96 single clones were sequenced and analyzed for receptor expression level (see Methods and Figs. S6 and S7).”; Sarkar p. 14810: “The functional expression level for D03, as assayed by specific radioligand binding to membrane preparations, was ~ 12-fold higher than that for WT NTR1 (Table 1)”);
wherein said detectable label is a fluorescent dye and said selection step is accomplished by fluorescent cell sorting (Dodevski p. 613: “Sorting was done on a FACSAria II (BD Biosciences) … The most fluorescent cells were enriched by sorting the libraries for three to six rounds by FACS.”; p. 613: “libraries were labeled with 200 nM prazosin-BODIPY-FL”, “labeled with 300 nM Substance P Oregon Green”) (Sarkar p. 14809: “After incubation with saturating concentrations of BODIPYNT(8–13), bacteria expressing the largest number of functionalreceptors correspondingly exhibit the greatest fluorescence, and these cells were collected directly in growth medium and then expanded for a subsequent round. A single selection round, which consisted of library expansion, induced receptor expression, incubation with fluorescent ligand, and FACS to recover the most fluorescent bacterial cells”).
Although Dodevski and Sarkar teach GPCR expression in E. Coli, the references do not teach a eukaryotic cells comprising a cell wall as in claim 1.  However, Junge (Title: “Large-scale production of functional membrane proteins”) which reviews and compares the membrane protein (MP) expression systems including E. Coli and Yeast, teaches “Yeasts are a preferred host for the production of GPCRs” (p. 1743) and “A systematic optimization screen was used to increase the production levels of 20 selected GPCRs in protease deficient P. pastoris mutants” (p. 1743) which one of ordinary skill in the art would consider in improving GPCR expression and reasonably consider using a yeast host cell in place of Dodevski’s and Sarkar’s E. Coli and arrive at the claimed invention.  
Regarding the amended language of “corresponding to at least 100,000 total functional GPCRs per cell” Dodevski teaches after applying the technique for two rounds provided significant increases in expression levels in E. Coli (p. 602: “After two additional rounds of evolution, expression increased further, and the best clones expressed up to 6500 receptors/cell, which is about 18-fold better than wt”) and noted that E. coli might be limited (Dodevski p. 610: “a similar final level is reached for all three receptors, as well as for the evolved NTR1 (∼6000 receptors/cell), independent of the starting number.”, with discussion of a possible “intrinsic limit in the E. coli biosynthesis of such proteins”) which Sarkar demonstrated was feasible to implement in yeast (Sarkar p. 14810: “we also expressed WT NTR1, D03, and D03-L167R in the methylotrophic yeast P. pastoris and compared functional and total expression yields. The functional expression level for D03, as assayed by specific radioligand binding to membrane preparations, was ~12-fold higher than that for WT NTR1 (Table 1)”) which one of ordinary skill in the art would have considered in view of Jung which teaches optimization of parameters for GPCR production in yeast (Jung p. 1743: successful optimization to more that 20 pmol/mg, “In a comprehensive expression study of 25 human ABC transporters in P. pastoris, amounts between 3 and 5 mg/100 g of cells have been produced.”).  The combined teaching of the art would have suggested that continuing with rounds of evolution expression would have increased further, particularly when considering the success of OMalley (OMalley p. 2358, i.e. Table 1: yeast expression of GPCRs at levels of > 100,000 to 465,000 molecules per cell). Therefore, one of ordinary skill in the art following the teaching in the art would have had a reasonable expectation of continuing rounds of evolution would have resulted in GPCR expression level as in the instant claims, thereby rendering the claim obvious.
Regarding claim 2-3, Dodevski and Sarkar teach multiple rounds of selection (Sarkar p. 14809)(Dodevski p. 600-601).  Regarding claim 4-5, Dodevski and Sarkar teach introducing mutations to yield a library (Dodevski p. 601: “error-prone PCR (hence the letters “ep” in the nomenclature of the evolved receptor pools)”)(Sarkar p. 14809).  
Regarding claim 9, Junge teaches the use of yeast cells in improving the expression of GPCRs such that one of ordinary skill in the art would consider utilizing such cells in the method of Dodevski and Sarkar and arrive at the claimed invention.
Regarding claim 10 reading on a process of selecting an adapted yeast cell, this  process is essentially the same as in instant claim 3 except for selecting a cell and further applying steps h and i.  Dodevski and Sarkar teach instant claim 3 as discussed above and further teaches cell selection and the process (Dodevski p. 608-609: “We sequenced single clones after two and four rounds of evolution (ep2 pool and ep4 pool, respectively).”, “To analyze which mutations led to an increase in expression and stability in the evolution of α1aAR, we sequenced single clones of the ep2 pool”)(Sarkar p. 14809: “From the enriched pool, 96 single clones were sequenced and analyzed for receptor expression level (see Methods and Figs. S6 and S7).”).
The Supreme Court stated in KSR "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).	
In the instant case, utilizing yeast in place of E Coli as suggested by Junge to optimize expression of GPCR using Dodevski and Sarkar’s technique improves similar processes in a similar way and the application of the technique is within the skill of one of ordinary skill in the art.  Furthermore, one of ordinary skill in the art would consider using yeast as suggested by Junge in Sarkar and Dodevski’s GPCR screening library technique because they both relate to screening membrane protein for improved expression.  In addition, one of ordinary skill in the art routinely adapts or combines techniques to make improvements through substitutions of one known element for another which Junge describes as MP expression systems including E. Coli and yeast.   One of ordinary skill in the art could have considered a yeast library screening technique in a directed evolution technique similar to the success described by Sarkar and Dodevski with GPCRs, and the results of the substitution would have been predictable because both Sarkar (p. 14810: confirmed expression in yeast P. pastoris) and Dodevski (p. 612: “screening assays in yeast”) discuss expression of their GPCRs in yeast.  Thus, one of ordinary skill in the art had a reasonable expectation of success. 
Regarding new claims 11-12, where the yeast cells are a strain adapted to high expression levels of functional GPCR and further comprising expressing the GPCR in the adapted yeast cell, Junge teaches P. pastoris mutants that increase expression levels of GPCRs (Junge p 1743: “A systematic optimization screen was used to increase the production levels of 20 selected GPCRs in protease deficient P. pastoris mutants”) which one of ordinary skill in the art would have considered in an expression optimization protocol and arrive at the claimed invention.
Regarding claim 13-14 reading on a process parallel to claim 1 and also isolating an expressed nucleic acid from the selection of cells and applying another round of mutagenesis, one of ordinary skill in the art would have reasonably considered repeating the technique that created the initial plurality of eukaryotic cells in the course of evolving desirable properties as taught by Dodevski and Sarkar (Dodevski p. 608-609: “We sequenced single clones after two and four rounds of evolution (ep2 pool and ep4 pool, respectively).”, “To analyze which mutations led to an increase in expression and stability in the evolution of α1aAR, we sequenced single clones of the ep2 pool”) (Sarkar p. 14809: “From the enriched pool, 96 single clones were sequenced and analyzed for receptor expression level (see Methods and Figs. S6 and S7).”).  Therefore, the claims are rejected as obvious.
Therefore, the claims are prima facie obvious.
Response
Applicant amended the claims in a manner which is addressed above.  Applicant also argues that there are significant differences among yeast and E. coli such that one of ordinary skill in the art would not combine the cited art and arrive at the claimed invention.  This is not persuasive because Sarkar (p. 14810: confirmed expression in yeast P. pastoris) and Dodevski (p. 612: “screening assays in yeast”) discuss expression of their GPCRs in yeast.  Simiarly, Junge and OMalley describe success with high levels of expression such that one of ordinary skill in the art had a reasonable expectation of success.
Applicant also argues that there would have not been a reasonable expectation of success in obtaining high expression levels of GPCRs as required by the amended claims.  
Dodevski teaches after applying the technique for two rounds provided significant increases in expression levels in E. Coli (p. 602: “After two additional rounds of evolution, expression increased further, and the best clones expressed up to 6500 receptors/cell, which is about 18-fold better than wt”) and noted that E. coli might be limited (Dodevski p. 610: “a similar final level is reached for all three receptors, as well as for the evolved NTR1 (∼6000 receptors/cell), independent of the starting number.”, with discussion of a possible “intrinsic limit in the E. coli biosynthesis of such proteins”) which Sarkar demonstrated was feasible to implement in yeast (Sarkar p. 14810: “we also expressed WT NTR1, D03, and D03-L167R in the methylotrophic yeast P. pastoris and compared functional and total expression yields. The functional expression level for D03, as assayed by specific radioligand binding to membrane preparations, was ~12-fold higher than that for WT NTR1 (Table 1)”) which one of ordinary skill in the art would have considered in view of Jung which teaches optimization of parameters for GPCR production in yeast (Jung p. 1743: successful optimization to more that 20 pmol/mg, “In a comprehensive expression study of 25 human ABC transporters in P. pastoris, amounts between 3 and 5 mg/100 g of cells have been produced.”).  The combined teaching of the art would have suggested that continuing with rounds of evolution expression would have increased further, particularly when considering the success of OMalley (OMalley p. 2358, i.e. Table 1: yeast expression of GPCRs at levels of > 100,000 to 465,000 molecules per cell). Therefore, one of ordinary skill in the art following the teaching in the art would have had a reasonable expectation of continuing rounds of evolution would have resulted in GPCR expression level as in the instant claims, thereby rendering the claim obvious.
Applicant also argues that the adapted yeast would not have been obvious.  Junge teaches P. pastoris mutants that increase expression levels of GPCRs (Junge p 1743: “A systematic optimization screen was used to increase the production levels of 20 selected GPCRs in protease deficient P. pastoris mutants”) which one of ordinary skill in the art would have considered in an expression optimization protocol and arrive at the claimed invention.
Therefore, none of Applicant’s arguments are persuasive and the rejection is maintained as amended.

Claims 1-5, 7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (PNAS, September 30, 2008, 105 (39), p. 14808-14813) and Dodevski et al. (J. Mol. Biol. (2011) 408, 599–615) in view of Junge et al. (Cell. Mol. Life Sci. 65 (2008), p. 1729 – 1755), OMalley et al. (Protein Science 2009, vol. 18: p. 2356-2370), and Hsieh et al. (US20090264320).
Claims 1-5, 9-14 are rendered obvious as detailed supra and incorporated herein. Regarding claim 7, Hsieh teaches lithium acetate buffer for transforming permeablized yeast ([0056]) which is a well-known technique that one of ordinary skill in the art would reasonably consider and apply to the method of Dodevski and Sarkar and arrive at the claimed invention.  Thus the claims are rejected as prima facie obvious.  Applicant does not separately argue this rejection.  Therefore this rejection is maintained as amended for the reasons provided supra.

Conclusion
The claims are not in condition for allowance.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639